04/27/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0590


                                      DA 21-0590
                                   _________________

GRANITE COUNTY, MONTANA, a political
subdivision of the State of Montana,

             Plaintiff, Counter Defendant,
             and Appellee,

      v.                                                           ORDER

RISING SUN ESTATES, LLC, JACK
McLEOD and JOHN DOES 1-5.

             Defendants, Counter Plaintiff,
             and Appellant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ray Dayton, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   April 27 2022